If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 21, 2020
               Plaintiff-Appellee,

v                                                                    No. 346048
                                                                     Washtenaw Circuit Court
ANTHONY RAY HARRIS, also known as RAY                                LC No. 17-000296-FC
HARRIS ANTHONY, also known as ANTHONY
RAY HARRIS, JR., also known as TONY
HARRIS, JR.,

               Defendant-Appellant.


Before: BOONSTRA, P.J., and TUKEL and LETICA, JJ.

PER CURIAM.

        Defendant appeals by right his bench trial convictions of three counts of first-degree
criminal sexual conduct (CSC-I), MCL 750.520b, four counts of second-degree criminal sexual
conduct (CSC-II), MCL 750.520c, and one count of accosting a child for immoral purposes,
MCL 750.145a. The trial court sentenced defendant to concurrent prison terms of 25 to 45 years
for each CSC-I conviction, 10 to 15 years for each CSC-II conviction, and 24 months to 4 years
for the accosting a child for immoral purposes conviction. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       Defendant is the father of two daughters, AH and BR, who accused him of multiple
sexual assaults. AH was 9 years old at the time; BR was between 11 and 12 years old.

       Before trial, defendant signed a written waiver of his right to a jury trial, stating that he
“voluntarily waive[d] and relinquish[ed his] right to a trial by jury and elect[ed] to be tried by a
judge.” Before the bench trial began, the trial court discussed the waiver with defendant:

               The Court: [Defendant], you’ve signed this jury trial waiver form. You
       understand that just means that you give up your right to have a case tried by a
       jury, and I’ll be trying it myself alone.



                                                -1-
                 Defendant: Yes, sir.

                 The Court: And that’s acceptable with you.

                 Defendant: Yes.

                 The Court: All right, well, all parties have signed off, so we’ll set the
          matter as indicated, the 22nd of September at 9 a.m. for a bench trial. Bond is
          continued.

        At trial, AH testified that defendant sexually assaulted her on three separate occasions.
On all three occasions, according to AH, defendant called her to his room, asked her to put shorts
on, and asked for a massage; defendant then touched and slightly penetrated her vagina digitally
or forced her to touch his penis. On the third occasion, defendant also asked her to lick his penis,
but she declined.1 BR testified that defendant sexually assaulted her in a similar manner on three
occasions, asking for a massage and then touching her vagina or reaching under her shirt and bra
to touch her breasts.

        Defendant testified at trial that he never asked AH or BR for massages and that he never
touched them sexually, asserting that the girls had made false allegations because they did not
like how he was treating their mother and did not want him around. He also testified that AH
and BR had been reprimanded for watching pornography a few days before making these
allegations and that they had made the false allegations to avoid getting into trouble.

        The trial court convicted defendant as stated. This appeal followed. After filing his
claim of appeal, defendant moved this Court to remand for a Ginther2 hearing on the issue of his
trial counsel’s effectiveness. This Court denied the motion without prejudice to this panel
subsequently making its own determination.3

                         II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that he received ineffective assistance of counsel because his defense
counsel did not seek the assistance of an expert witness to testify regarding the reliability of the
children’s testimony. We disagree. Whether a defendant received ineffective assistance of
counsel is a mixed question of fact and constitutional law. People v Head, 323 Mich. App. 526,
539; 917 NW2d 752 (2018). This Court reviews for clear error a trial court’s findings of fact,
but reviews de novo questions of law. Id. Defendant preserved his claim of ineffective
assistance of counsel by filing a motion asking this Court to remand for a Ginther hearing. See
People v Ginther, 390 Mich. 436, 442-443, 212 NW2d 922 (1973); People v Sabin, 242 Mich.
1
    This incident was the basis of the accosting a child for immoral purposes charge.
2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
3
  See People v Harris, unpublished order of the Court of Appeals, entered March 26, 2019
(Docket No. 346048).


                                                 -2-
App 656, 658-659; 620 NW2d 19 (2000). Because a Ginther hearing has not been held, our
review of his counsel’s effectiveness is limited to mistakes apparent from the record. People v
Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012). However, in the context of determining
whether remand for a Ginther hearing is warranted, we may consider evidence presented by
defendant even if it not part of the record. See People v Moore, 493 Mich. 933, 933; 825 NW2d
580 (2013).

        In order to receive a new trial on the basis of ineffective assistance of counsel, defendant
“must show both that counsel’s representation fell below an objective standard of
reasonableness, and that there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Smith v Spisak, 558 U.S. 139,
149; 130 S. Ct. 676; 175 L. Ed. 2d 595 (2010) (quotation marks and citation omitted); People v
Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). “Because defendant bears the burden of
demonstrating both deficient performance and prejudice, the defendant necessarily bears the
burden of establishing the factual predicate for his claim.” People v Carbin, 463 Mich. 590, 600;
623 NW2d 884 (2001).

        An attorney’s decision whether to retain an expert witness is generally a matter of trial
strategy. People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009). “A defendant must
meet a heavy burden to overcome the presumption that counsel employed effective trial strategy.
In general, the failure to call a witness can constitute ineffective assistance of counsel only when
it deprives the defendant of a substantial defense.” Id. (quotation marks and citations omitted).
A defense is substantial if it is one that might have made a difference at trial. See People v
Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009). Defense counsel is afforded wide
latitude on matters of trial strategy, and we will not substitute our judgment for that of defense
counsel, nor will we review the record with the added benefit of hindsight on such matters or
second-guess defense counsel’s judgment on matters of trial strategy. See People v Unger, 278
Mich. App. 210, 242-243; 749 NW2d 272 (2008). “There are countless ways to provide effective
assistance in any given case,” and “[e]ven the best criminal defense attorneys would not defend a
particular client in the same way.” Strickland v Washington, 466 U.S. 668, 689; 104 S. Ct. 2052;
80 L. Ed. 2d 674 (1984). “The fact that the strategy chosen by defense counsel did not work does
not constitute ineffective assistance of counsel.” People v Williams, 240 Mich. App. 316, 332;
614 NW2d 647 (2000).

        Defendant argues that defense counsel’s failure to call an expert witness in forensic
psychology to testify regarding the reliability of the children’s testimony constituted ineffective
assistance of counsel. We disagree. Although defendant has provided an affidavit from a
potential expert witness, that affidavit merely states generally that there are a “variety of
reasons” why a child’s testimony may be unreliable, but it does not identify any specific
unreliability in AH’s or BR’s testimony to which the expert would have testified had he been
retained. Defendant has not established the factual predicate for his claim. See Carbin, 463
Mich. at 600.

        Further, the record shows that defense counsel repeatedly cross-examined AH and BR
concerning inconsistent statements that they made during forensic interviews and preliminary
examinations before trial. We are not convinced that defense counsel’s decision to pursue a
strategy of directly questioning the complainants regarding their inconsistent statements, rather

                                                -3-
than enlisting an expert witness to testify regarding the reasons why they may have made such
statements, was not a sound trial strategy, albeit an unsuccessful one in this case. See Unger,
278 Mich. App. at 242-243.

        In any event, even assuming that defense counsel’s failure to call an expert witness fell
below an objective standard of reasonableness, defendant has not shown prejudice. See
Trakhtenberg, 493 Mich. at 51. The trier of fact is tasked with determining how much weight to
afford to testimony. See People v Breeding, 284 Mich. App. 471, 487; 772 NW2d 810 (2009).
The trier of fact “is free to believe or disbelieve, in whole or in part, any of the evidence
presented.” People v Perry, 460 Mich. 55, 63; 594 NW2d 477 (1999). In this case, the trier of
fact heard AH’s and BR’s testimony, and was also presented with evidence that they had made
inconsistent statements on prior occasions. These inconsistent statements concerned certain
specific details of the alleged assaults; the complainants remained relatively consistent
concerning the overall nature of the assaults, although defense counsel did elicit testimony from
BR that she had initially only disclosed two assaults to a forensic interviewer, not three.
Defendant has not presented any evidence that his proposed expert witness would have opined
specifically that AH’s and BR’s trial testimony was unreliable. On the whole, defendant has not
shown that his proposed expert’s testimony was reasonably likely to have altered the outcome of
the proceeding. Payne, 285 Mich. App. at 190.

        We conclude that defendant has not demonstrated that his counsel was ineffective.
Trakhtenberg, 493 Mich. at 51. Nor has he demonstrated a need to remand for a Ginther hearing
to resolve this issue. See Carbin, 463 Mich. 590.

                                III. WAIVER OF JURY TRIAL

       Defendant also argues that the trial court erred by accepting his jury-trial waiver because
he did not make the waiver knowingly and voluntarily. We disagree. This Court reviews
unpreserved constitutional issues for plain error affecting substantial rights. People v Walker,
273 Mich. App. 56, 65-66; 728 NW2d 902 (2006).

       A criminal defendant has a constitutionally guaranteed right to a jury trial. US Const,
Am VI; Const 1963, art 1, § 20. However, a defendant may waive his right to a jury trial. See
MCR 6.401. Under MCR 6.402(A), a trial court may not accept a defendant’s waiver until he or
she has had the opportunity to consult with a lawyer. MCR 6.402(B) further provides:

       Before accepting a waiver, the court must advise the defendant in open court of
       the constitutional right to trial by jury. The court must also ascertain, by
       addressing the defendant personally, that the defendant understands the right and
       that the defendant voluntarily chooses to give up that right and to be tried by the
       court. A verbatim record must be made of the waiver proceeding.

A defendant’s waiver is presumptively valid if the trial court complied with MCR 6.402(B).
People v Mosly, 259 Mich. App. 90, 96; 672 NW2d 897 (2003).

        We conclude that the trial court properly ascertained that defendant understood his right
to a jury trial and that he voluntarily waived that right. See People v Shields, 200 Mich. App. 554,
560-561; 504 NW2d 711 (1993). We reject defendant’s comparison to People v Cook, 285 Mich
                                               -4-
App 420; 776 NW2d 164 (2009). In Cook, the defendant did not sign a written waiver form, nor
did the trial court inform the defendant of his constitutional right to a jury trial. Id. at 423.
Further, the defendant objected when the trial court found that he had waived his right to a jury
trial. Id. In this case, defendant signed a written waiver, the trial court informed him of his right
to a jury trial, and defendant acknowledged that he understood and did not object or contend that
his waiver was involuntary. See id. at 423. Although the trial court did not, when discussing the
matter with defendant, specifically identify the right as a “constitutional” one, it did make clear
that defendant had a right to a trial by jury. The trial court did not plainly err in its advice to
defendant merely by referring to a “right” rather than a “constitutional right,” particularly since
the discussion related to defendant’s signature on a written jury-trial waiver form that did advise
defendant that his right to a jury trial was a constitutional one. Relatedly, because there is no
merit to defendant’s contention that the trial court failed to comply with MCR 6.402, defense
counsel was not ineffective for failing to raise a futile objection. See People v Fike, 228 Mich
App 178, 182; 577 NW2d 903 (1998).

       Affirmed.



                                                              /s/ Mark T. Boonstra
                                                              /s/ Jonathan Tukel
                                                              /s/ Anica Letica




                                                -5-